Citation Nr: 9927925	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 9, 1991, 
for the grant of service connection for schizophrenia, 
including the issue of whether January 1980, August 1984, and 
January 1988 decisions were based on clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1967 to July 1970 and 
from March 1976 to March 1978.  This matter comes to the 
Board of Veterans' Appeals (Board) from a February 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO granted 
entitlement to service connection for schizophrenia and 
assigned a 100 percent rating for the disorder effective 
October 9, 1991.  The veteran has perfected an appeal of the 
effective date for the grant of service connection.

In a November 1998 supplemental statement of the case the RO 
found that the prior decisions in which service connection 
for a psychiatric disorder was denied were not the product of 
clear and unmistakable error.  The RO also provided the 
veteran with the regulation pertaining to clear and 
unmistakable error.  In a November 1998 statement in response 
to that supplemental statement of the case the veteran waived 
the right to submit any additional evidence, and requested 
that his case be forwarded to the Board.  The Board finds, 
therefore, that it may consider the issue of clear and 
unmistakable error in the prior decisions without prejudice 
to the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The veteran's claim of entitlement to service connection for 
schizophrenia was previously before the Board in March 1997, 
at which time it was remanded to the RO for additional 
development.  As a result of that development, in the 
February 1998 rating decision referenced above, the RO 
granted entitlement to service connection for schizophrenia.  
The Board finds, therefore, that the issue of entitlement to 
service connection for schizophrenia is no longer within the 
Board's purview.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (a notice of disagreement ceases to be valid if the 
benefit sought in that notice of disagreement is granted).

In June 1998 the veteran's dependent daughter submitted a 
claim of entitlement to educational benefits in accordance 
with Title 38, Chapter 35 of the United States Code.  This 
claim has not been developed or adjudicated by the RO, and is 
referred to the RO for appropriate action.  Bruce v. West, 11 
Vet. App. 405 (1998).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the RO in January 1980, August 1984, and January 1988, and 
those decisions became final in the absence of appeals, 
following notice of the decisions to the veteran.

2.  The veteran's May 1986 claim of entitlement to service 
connection for a psychiatric disorder was abandoned.

3.  The veteran has not raised a valid claim of clear and 
unmistakable error in the January 1980, August 1984, and 
January 1988 decisions in which service connection for a 
psychiatric disorder was denied.

4.  The veteran did not again claim entitlement to service 
connection for a psychiatric disorder until October 9, 1991.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 9, 1991, 
for the grant of service connection for schizophrenia is not 
shown as a matter of law.  38 U.S.C. § 4005(c) (1976), 
38 U.S.C.A. §§ 5109A, 5110(a) and (i) (West 1991 & Supp. 
1999); 38 C.F.R. § 19.153 (1979), 38 C.F.R. §§ 3.105(a), 
3.158, 3.400(b), (k) and (q) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records for his first period of 
service show that in October 1969 he received treatment for 
anxiety and exhaustion.  The service medical records for this 
period of service make no further reference to any complaints 
or clinical findings pertaining to a psychiatric disorder.

The service medical records for his second period of service 
show that on entry into service he denied having any nervous 
trouble of any sort, and he also denied having difficulty 
maintaining a job or having been treated for a mental 
disorder.  The report of the entrance examination does not 
indicate that a psychiatric examination was conducted.

The report of a July 1977 Medical Evaluation Board (MEB) 
indicates that the veteran was hospitalized in June 1977 with 
a diagnosis of schizophrenia, paranoid type, chronic.  He 
reported having had a "nervous breakdown" during his first 
period of service, although he had not been seen by a medical 
professional.  He stated that after separation from service 
in July 1970 he had difficulty keeping employment due to 
conflicts with employers, and he was found to have been 
hospitalized for psychiatric treatment at VA medical centers 
(MC) twice in 1975 with a final diagnosis of paranoid 
schizophrenia.  He had no further psychiatric treatment prior 
to re-enlisting in March 1976.  The MEB noted that he again 
developed problems a few months prior to the June 1977 
hospitalization.

The MEB found that the veteran had a long history of 
suspiciousness and difficulty maintaining relationships, 
which had resulted in three hospitalizations.  They also 
found that although he had not been hospitalized until 1975, 
in their opinion his illness was initially manifested during 
his first period of service.  They determined that the 
psychiatric illness had occurred in the line of duty.

The subsequent report of the Physical Evaluation Board (PEB) 
proceedings shows that the PEB determined that chronic 
paranoid schizophrenia had existed prior to entry into 
service, and that the disorder had not been aggravated by 
service.  The basis for that determination was his history of 
psychiatric hospitalizations prior to his second period of 
service and subsequent to his initial enlistment, and the 
absence of any treatment or complaints pertaining to a 
psychiatric disorder from 1967 to 1970.  The PEB determined 
that the veteran was unfit for duty due to the disability 
that had not been incurred in the line of duty.

In July 1979 the veteran initially claimed entitlement to 
compensation and pension benefits for mental illness, which 
he claimed had its onset in 1969.  He reported having been 
hospitalized for mental illness in 1974, 1977, and 1979.  
Contact with the VAMC revealed that he had been hospitalized 
on two occasions in 1975, and from June to August 1979.  The 
August 1979 hospital summary shows that he was hospitalized 
for the treatment of schizophrenia, with no opinion provided 
regarding the onset of the disorder.

A private hospital summary indicates that he was hospitalized 
in April 1979 for psychiatric treatment.  At that time he 
reported having been hospitalized for mental illness at a 
VAMC in 1972 and 1974 and Letterman Army Hospital in 1978.

In a November 1979 rating decision the RO denied entitlement 
to a permanent and total disability rating for nonservice-
connected pension purposes, and in a January 1980 rating 
decision the RO determined that the service medical records 
showed that paranoid schizophrenia existed prior to service 
and was not aggravated by service.  A March 1980 notice to 
the veteran informed him that his nervous condition existed 
prior to service and was not aggravated by service.  The 
veteran did not appeal the January 1980 decision.

In March 1984 the veteran claimed entitlement to service 
connection for post-traumatic stress disorder (PTSD).  He 
also claimed entitlement to pension benefits based on mental 
illness.  An August 1984 VA hospital summary shows that he 
was involuntarily hospitalized for the treatment of chronic 
paranoid schizophrenia.  The treating physician noted that 
the veteran had a long history of schizophrenia, with several 
VA hospital admissions in the past, but he did not provide an 
opinion regarding the onset of the disorder.  In an August 
1984 rating decision the RO denied entitlement to service 
connection for PTSD on the basis that the evidence did not 
indicate that the veteran had PTSD.  He was notified of that 
decision and did not appeal.

In May 1986 the veteran requested that his claim for service 
connection for schizophrenia and PTSD be reopened.  He also 
stated that medical evidence in support of his claim could be 
obtained from the VAMC.  In June 1986 he was informed that, 
based on a review of the evidence in his claims file, service 
connection for schizophrenia and PTSD had been previously 
denied, and that in order to reopen his claim he would have 
to submit new and material evidence.  He did not provide any 
evidence within the one-year period following the June 1986 
notice.

In August 1987 he again claimed entitlement to compensation 
and pension benefits for mental illness, with a claimed onset 
date of January 1969.  In a January 1987 letter to the Board 
for Correction of Military Records, a copy of which was 
provided to VA, he stated that after serving in Vietnam he 
began to believe that helicopters were following him and that 
they were out to kill him.  He also stated that during his 
second period of service he was threatened with an Article 
15, which was not justified, which caused him to lose his 
nerves and resulted in his psychiatric hospitalization.  He 
claimed that having served in the Army caused his mental 
problems.

In support of his claim he submitted a January 1984 VA 
treatment record showing that he continued to receive 
medication for schizophrenia.  

In a January 1988 rating decision the RO determined, in 
essence, that the January 1984 treatment record was not new 
and material evidence because it did not provide a diagnosis 
of PTSD, nor did it indicate that the schizophrenia was 
related to service.  In a February 1988 notice the RO 
informed the veteran that, based on all of the evidence of 
record, the evidence submitted in support of his August 1987 
claim was not new and material, and that no change in the 
prior denials of service connection was warranted.  The 
veteran did not appeal the January 1988 decision.

On October 9, 1991, the veteran again requested that his 
claim for service connection for schizophrenia be reopened.  
He also claimed entitlement to nonservice-connected pension 
benefits for schizophrenia.  VA treatment records for March 
1989 through July 1992 indicate that he had a history of 
chronic paranoid schizophrenia and noncompliance with 
medication since 1972.

A July 1991 private hospital summary shows that the veteran 
was involuntarily hospitalized with a diagnosis of a 
schizoaffective disorder, and that he was known to have many 
hospitalizations in the past for mental illness.

In a May 1992 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for schizophrenia, and 
found the veteran to be permanently and totally disabled for 
nonservice-connected pension purposes.  The veteran requested 
reconsideration of the RO's May 1992 decision, and in a 
November 1993 rating decision the RO again determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran perfected an appeal 
of the November 1993 decision to the Board.

A private hospital summary shows that the veteran was 
hospitalized from June to July 1975 for paranoid 
schizophrenia.  He was discharged from the private hospital 
to be admitted to the VAMC.  A December 1980 VA treatment 
record indicates that the veteran received treatment for 
psychosis.

The veteran provided testimony at a September 1996 hearing to 
the effect that his chronic paranoid schizophrenia had its 
onset during his first period of service from 1967 to 1970.

In conjunction with his appeal of the denial of service 
connection the veteran submitted copies of his VA treatment 
records for May 1974 through October 1992 showing ongoing 
treatment for chronic schizophrenia.  Those records indicate 
that he was admitted to the VAMC the second time in May 1974, 
but do not show when his first hospitalization occurred.  
None of the VA treatment records shows that the schizophrenia 
was related to military service.

As previously stated, in March 1997 the Board remanded the 
veteran's appeal of the denial of service connection to the 
RO for additional development, including a VA psychiatric 
examination.  The report of the July 1997 examination 
indicates that, based on a review of the evidence in the 
claims file and a telephone contact with the veteran's 
mother, the examining psychiatrist provided the opinion that 
the prodromal symptoms of schizophrenia arose during the 
veteran's first period of service.  The examiner also stated 
that although the criteria for a diagnosis of schizophrenia 
were not likely present during the first period of service, 
it was likely that the stress of military service contributed 
to the onset of the schizophrenia.

In the February 1998 decision hear on appeal the RO granted 
service connection for paranoid schizophrenia and assigned a 
100 percent rating for the disorder effective October 9, 
1991.  The RO determined that the veteran had continuously 
prosecuted his claim since that date.

In his March 1998 notice of disagreement and June 1998 
substantive appeal the veteran claimed to be entitled to an 
effective date in August 1984 for the grant of service 
connection on the basis that he had continuously prosecuted 
his claim since that date.  In an August 1998 statement he 
asserted that he was entitled to an effective date in 1974 
because he was then hospitalized.  As an alternative, he also 
asserted that he is entitled to an effective date of February 
1978 because he was separated from his second period of 
service due to schizophrenia.  As a second alternative he 
claimed to be entitled to an effective date in 1984 on the 
basis that he became entitled to disability benefits from the 
Social Security Administration in 1984.

During an October 1998 hearing the veteran testified that his 
effective date should be in 1974, because that is when he 
first filed for service connection.  He also testified that 
his schizophrenia began in January 1970, during his first 
period of service, and that he received treatment for 
paranoia in December 1970.  He stated that he could not 
remember why service connection had been denied in 1974 
because his parents were handling his claim.  He also stated 
that he had functioned pretty well from 1970 to 1976, but 
that during his second period of service he started having 
problems that resulted in his separation from service.  He 
reported that following his second period of service he 
claimed entitlement to service connection in 1984.

II.  Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.105(a), 19.192.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, No. 98-7069, slip op. at 6 (Fed. 
Cir. June 16, 1999).  If the veteran raises a valid claim of 
clear and unmistakable error, the question of whether a given 
decision was based on clear and unmistakable error is to be 
determined based on the facts of the case.  See Rivers v. 
Gober, 10 Vet. App. 469 (1997).

III.  Analysis

The veteran contends that he is entitled to an effective date 
for the grant of service connection in 1974, because he was 
hospitalized for schizophrenia at that time.  He also 
contends that he is entitled to an effective date in August 
1984 because he has continuously prosecuted his claim for 
service connection for a psychiatric disorder since then, and 
he became entitled to Social Security benefits in 1984.  He 
also claims that VA failed to properly develop his case 
earlier in his life.  His representative contends that he is 
entitled to an effective date in July 1979 because he has 
continuously prosecuted his claim since then, and because the 
issue of entitlement to service connection for schizophrenia 
was not adjudicated until February 1998, at which time 
service connection was granted.

The evidence shows that the veteran initially claimed 
entitlement to service connection for a psychiatric disorder 
in July 1979.  Although he contends that he, or his parents 
on his behalf, submitted a claim in 1974, his assertions are 
not supported by the evidence of record.  He claimed 
entitlement to educational benefits beginning in February 
1970, but the claims for educational benefits cannot 
constitute claims for service connection because in those 
claims he never expressed the intent to claim service 
connection for any disorder.  See Crawford v. Brown, 
5 Vet. App. 33, 35 (1993) (in order to constitute an informal 
claim for service connection, the document must identify the 
benefit being sought); 38 C.F.R. § 3.155(a).  Because the 
veteran did not initially claim entitlement to service 
connection for a psychiatric disorder until July 1979, 
entitlement to an effective date prior to July 1979 is 
precluded as a matter of law.  38 U.S.C.A. § 5110(b); Shields 
v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective 
date cannot be granted in the absence of statutory authority, 
which requires the filing of a claim); 38 C.F.R. 
§ 3.400(b)(2).

The RO denied entitlement to service connection in January 
1980 by finding that schizophrenia had pre-existed service 
and was not aggravated by service.  The veteran was notified 
of that determination in March 1980, and did not appeal.  
Although the March 1980 notice did not inform the veteran of 
his right to appeal the decision, the RO was not required to 
provide such notice prior to January 31, 1990.  38 U.S.C.A. 
§ 5104(a); Mason v. Brown, 8 Vet. App. 44 (1995).  The 
January 1980 decision is, therefore, a final decision.  
38 U.S.C. § 4005(c); 38 C.F.R. § 19.153.

The veteran again claimed entitlement to service connection 
for a psychiatric disorder in March 1984, at which time he 
claimed to have PTSD as the result of service.  In the August 
1984 rating decision the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of that 
decision at the time it was rendered, and did not appeal.  
The August 1984 decision is, therefore, a final decision 
pertaining to service connection for PTSD.  38 U.S.C. 
§ 4005(c); 38 C.F.R. § 19.153.

In May 1986 the veteran again claimed entitlement to service 
connection for PTSD.  In June 1986 he was notified that he 
had to submit new and material evidence in order to reopen 
the previously denied claim.  No evidence was submitted 
within one year of the June 1986 notice, and the Board finds 
that the May 1986 claim for service connection was abandoned.  
Morris v. Derwinski, 1 Vet. App. 260 (1991); 38 C.F.R. 
§ 3.158.

In August 1987 the veteran again claimed entitlement to 
service connection for a psychiatric disorder.  In a January 
1988 rating decision the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claims.  The veteran was notified of the January 1988 
decision in February 1988, and did not appeal.  The January 
1988 decision is, therefore, also a final decision pertaining 
to the veteran's entitlement to service connection for a 
psychiatric disorder.  38 U.S.C. § 4005(c); 38 C.F.R. 
§ 19.153.

The veteran did not again claim entitlement to service 
connection for a psychiatric disorder until October 9, 1991, 
which claim resulted in the grant of service connection 
effective with the October 1991 claim.  Service connection 
was granted based on the July 1997 medical opinion indicating 
that schizophrenia, which was initially diagnosed in 1974, 
had its onset during the veteran's first period of military 
service.  The July 1997 medical opinion was apparently found 
to be new and material evidence, because the evidence 
previously of record showed that the onset of the disorder 
occurred in 1974 or 1975.  Hodge v. West, 155 F.3d 1356, 
(Fed. Cir. 1998); 38 C.F.R. § 3.156.

Although the veteran and his representative contend that he 
has continuously prosecuted his claim since July 1979, that 
assertion is not supported by the evidence, which shows that 
service connection was previously denied.  The Board 
apparently found in the March 1997 remand that the issue of 
entitlement to service connection for schizophrenia had not 
been previously adjudicated, but this finding was based on an 
incorrect interpretation of the RO's decisions and the 
notices to the veteran of those decisions.  The issue of the 
effective date to be assigned for service connection for 
schizophrenia was not then before the Board, and the Board's 
March 1997 findings do not constitute a final decision of the 
Board on that issue.  See Perry v. West, 12 Vet. App. 365 
(1999).

The RO previously denied entitlement to service connection 
for a psychiatric disorder, which decisions the veteran 
failed to appeal.  Because the January 1980, August 1984, and 
January 1988 decisions are final, and the May 1986 claim was 
abandoned, in order to establish an effective date prior to 
October 9, 1991, the veteran must show that the prior final 
decisions were based on clear and unmistakable error.  Flash 
v. Brown, 8 Vet. App. 332 (1995); 38 C.F.R. § 3.400(k).  For 
the following reasons, the Board finds that no such error has 
been shown.

In order to make a valid claim of clear and unmistakable 
error, the veteran must assert that the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the relevant laws and regulations were incorrectly 
applied to the facts as they were known.  In addition, he 
must also provide persuasive reasons why the decision would 
have been manifestly different but for the error.  Damrel, 6 
Vet. App. at 242.

The Board notes that evidence contained in VA treatment 
records is deemed to be evidence of record, and that evidence 
must be considered in determining whether a final decision 
was based on clear and unmistakable error.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The RO's failure to 
consider that evidence cannot be the basis for a claim of 
clear and unmistakable error prior to July 21, 1992, the date 
of the Bell decision.  Damrel, 6 Vet. App. at 246 (1994); 
VAOPGCPREC 12-95.  Because the relevant decisions were 
rendered prior to July 21, 1992, this provision is not 
relevant to the veteran's appeal.  See Lynch v. West, 12 Vet. 
App. 391 (1999) (upholding an earlier holding of the Court 
that it's holding in Bell did not apply to decisions made 
prior to the date of that decision).

The veteran has not shown that the correct facts were not 
before the adjudicators or that the relevant laws or 
regulations were incorrectly applied when service connection 
was denied in January 1980, August 1984, or January 1988.  
Service connection for schizophrenia was initially denied on 
the basis that the disorder pre-existed the veteran's second 
period of service and was not aggravated by service.  This 
finding was supported by the determination by the PEB that 
the onset of the disorder had not occurred during the 
veteran's first period of service, and that the disorder 
existed prior to entry into his second period of service and 
was not aggravated during that service.  Although the MEB had 
previously found that the onset of the disorder had occurred 
during the veteran's first period of service, a disagreement 
on how the evidence is interpreted or weighed cannot 
constitute a valid claim of clear and unmistakable error.  
Fugo, 6 Vet. App. at 40.

Service connection for PTSD was initially denied in August 
1984 on the basis that the medical evidence did not show that 
the veteran had PTSD.  In the January 1988 decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims.  The 
veteran has not indicated in what manner the August 1984 or 
January 1988 determinations were incorrect.  The Board finds, 
therefore, that the veteran has failed to state a valid claim 
of clear and unmistakable error in the January 1980, August 
1984, or January 1988 decisions, and that his implied claim 
of clear and unmistakable error in those decisions is denied 
as a matter of law.  Luallen, 8 Vet. App. at 96.

The RO granted entitlement to service connection for 
schizophrenia in February 1998 based on the new and material 
evidence indicating that the prodromal symptoms of 
schizophrenia occurred during the veteran's first period of 
service.  The effective date of service connection based on a 
finding that new and material evidence has been submitted is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q).  The RO assigned an effective date for the grant 
of service connection for schizophrenia of October 9, 1991, 
the date of receipt of the new claim, which was later than 
the date on which entitlement arose.  For the reasons shown 
above, the Board has determined as a matter of law that the 
veteran is not entitled to an effective date prior to October 
9, 1991, for the grant of service connection for 
schizophrenia.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish entitlement to an effective date 
prior to October 9, 1991, for the grant of service connection 
for schizophrenia, including the issue of whether January 
1980, August 1984, and January 1988 decisions were based on 
clear and unmistakable error, is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

